United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                March 18, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                         _____________________                      Clerk

                              No. 02-40814
                         _____________________

TESORO SAVINGS & LOAN; ET AL.,
                                                            Plaintiffs,

TARECO PROPERTIES INC, the successor in interest of
plaintiff Federal Deposit Insurance Corporation, as
Manager of the FSLIC Resolution Fund,
                                            Plaintiff - Appellee,


                                versus

GOLD PARK DEVELOPMENT; ET AL.,
                                                            Defendants,

STEVE MORRISS,
                                                 Defendant - Appellant.

_________________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                  (USDC Nos. L-92-14 & L-92-15)

                            March 18, 2003

Before REAVLEY, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

     Defendant Steve Morriss appeals a district court order denying

his request for relief from judgment pursuant to Rule 60(b)(4) of

the Federal Rules of Civil Procedure. Specifically, Morriss argues

that the district court erred by not giving preclusive effect to a


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
prior interlocutory order of the Chancery Court of Williamson

County, Tennessee, which concluded that Morriss was not served with

written notice of the removal of this case to federal court and

with the summary judgment motion that gave rise to the judgment

entered against him and that the judgment entered against him in

this case was, therefore, void on due process grounds.

     After consideration of the briefs, the oral arguments, and the

record in this case, we are convinced that the district court did

not err in denying Morriss’ motion for relief.        Morriss has failed

to convince us that we are required to give preclusive effect to

the findings of the Tennessee Chancery Court – findings in a

tentative order that merely reversed a grant of summary judgment

against Morriss without conclusively adjudicating the rights of the

parties.   Morriss has also failed to establish that he did not

receive actual notice of the removal of his case to federal court

or the motion for summary judgment filed against him.            Morriss’

failure to make this showing is fatal to his due process argument

and his request for relief pursuant to Rule 60(b)(4) because

without such a showing Morriss cannot establish the existence of a

procedural error of constitutional significance or any meaningful

prejudice against him.

     Furthermore, we agree with the district court that any lack of

actual notice and opportunity to be heard was due primarily to

Morriss’   own   failure   to   monitor   the   litigation,   clarify   his

apparent pro se status, and notify the courts and the parties of an

                                     2
address at which he could be served.   Because Morriss has failed to

show that he met his own procedural obligations in state or federal

court, he can not reasonably complain now that the FDIC’s failure

to serve him amounts to a prejudicial, constitutional error.

Morriss cannot reap a windfall from circumstances for which he is

ultimately responsible.   Cf. New York Life Insurance Co. v. Brown,

84 F.3d 137, 142-43 (5th Cir. 1996).    Consequently, we affirm the

order of the district court.

                                                          AFFIRMED.




                                 3